50 F.3d 7
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William E. NICHOLSON-EL, Petitioner--Appellant,v.UNITED STATES PAROLE COMMISSION;  U S Attorney General;Gary W. Waters, Sheriff of the City of Portsmouth,VA, Respondents--Appellees.
No. 94-7359.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1995.Decided Feb. 21, 1995.

William E. Nicholson-El, Appellant Pro Se.  Susan Lynn Watt, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, VA;  Sharon A. Gervasoni, UNITED STATES PAROLE COMMISSION, Chevy Chase, MD;  Nancy Bennett Cherry, CITY ATTORNEY'S OFFICE, Portsmouth, VA, for Appellees.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 28 U.S.C. Sec. 2241 (1988) petition.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss and the appeal on the reasoning of the district court.  Nicholson-El v. United States Parole Commission, No. CA-94-846 (E.D. Va.  Oct. 28, 1994).  We further deny Appellant's motion for bail pending appeal, and his Motion to Bar Additional Briefs of the Appellees.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED